Citation Nr: 0507650	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran active duty service from February 1960 to 
November 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in August 2003, and a substantive 
appeal was timely received in October 2003.  

In January 2004, the veteran cancelled his request for a RO 
hearing.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.  

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
July 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to veteran in July 2002, which was prior to the 
November 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

In a May 2002 statement, the veteran claimed that he has 
hearing loss and tinnitus due to service because he was 
assigned to an armor unit, was around M-60 tanks when they 
were firing, and was required to work with rifles.  He 
further claimed in an August 2002 statement, that he had no 
ear protection when on rifle range and on M-60 tank range.  
The veteran in a statement received in December 2004, 
indicated that he did not have a hearing test upon separation 
from service.  However, the veteran's October 1965 separation 
examination showed that an audiometric examination was 
conducted at that time as well, but all frequencies tested 
were reported to be 0 decibels except that the 3000 Hertz was 
left blank.  The significance of the October 1965 examination 
report is that is suggests that trained medical personnel 
were of the opinion that the veteran did not suffer from any 
hearing loss at that time.  Further, his ears and eardrums 
were clinically evaluated as normal at that time.  Although 
the veteran reported several items under the section for 
listing significant history, he did not reference any hearing 
loss or tinnitus problems.  This suggests that the veteran 
himself did not believe that he suffered from these problems 
at that time since it would be reasonable to believe that he 
would have reported such problems when he had the 
opportunity.  After all, he did report a history of several 
other medical problems.  

The first post-service medical evidence indicating a hearing 
disorder was an 
October 2002 audiological evaluation, which showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
65
80
LEFT
20
20
65
65
85

In February 2004, the veteran was afforded a VA audiological 
examination.  The claims folder was reviewed in conjunction 
with the examination.  The veteran complained that he had 
difficulty listening to the telephone, T.V., radio, and 
hearing people talk.  He complained of continuous subjective 
tinnitus.  The veteran reported that the majority of his 
active duty service was spent in armor as a supply specialist 
and went on several training sessions when he was on the 
firing line.  He did not wear hearing protection and claimed 
that his hearing loss and tinnitus started at that time.  He 
said that his post-service occupations included mechanic, 
welding, he was a tool dresser in the oil wells, and worked 
in underground mining but used hearing protection whenever 
there were high noise levels.  

The audiological evaluation in pure tone thresholds was as 
follows: 

HERTZ




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
70
65
LEFT
15
25
60
75
75

CNC speech recognition scores were 98 in the right ear and 96 
in the left ear.  An otoscopic exam revealed normal, clear 
ear canals.  Middle ear tests revealed normal tympanograms 
with acoustic reflexes, air and bone conduction thresholds 
revealed no air/bone gaps.  The examiner stated that tests 
would suggest normal middle ears.  The examiner diagnosed the 
veteran with bilateral, high frequency sensorinerual hearing 
loss which was mild to severe in both ears.  The veteran also 
claimed bilateral subjective tinnitus.  The examiner opined 
that Army firing ranges and tank firing can certainly cause 
hearing loss, however a hearing test done at the time of 
release from active duty indicated normal hearing and if that 
test is valid it would not support service connection.  
Significantly, the examiner did review the veteran's service 
medical records and found no nexus between the veteran's 
current hearing loss and service.  Although the veteran's 
representative in a June 2004 statement questioned the 
adequacy of the examiner's opinion, the Board finds that the 
examiner is a competent medical professional, he is the Chief 
of Audiology, and that his opinion is adequate. 

The Board is thus presented with an evidentiary record which 
does not show hearing loss or tinnitus during service or at 
that time of discharge from service.  In fact, the veteran's 
representative in a March 2005 brief indicated that the 
veteran was no treated for hearing loss or tinnitus during 
service.  The veteran in his Form 9 appeal stated that he 
complained of hearing loss and tinnitus during service, 
however the service medical records do not reflect complaints 
or treatment for these disorders.  Although the veteran does 
now suffer from hearing loss and subjective tinnitus, the 
first record indicating hearing loss was an October 2002 
audiogram, which was many years after the veteran's 
separation from service.  As a result, there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
the preponderance of the evidence is against a finding that 
either of these disorders is related to his active duty 
service which ended nearly 40 years ago.  If follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to either issue.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


